DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 11/30/2021.
Applicant’s arguments, see pages 8 and 9, filed 11/30/2021, with respect to claims 21 have been fully considered and are persuasive.  The rejection of claims 21-40 has been withdrawn. 
The Cancellation of Claim 1-20 and 41, filed 11/30/2021, are acknowledged and accepted.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

  Reasons for Allowance
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a method and apparatus for evaluating view images having all the claimed features of applicant's instant invention, specifically including:  in claims 21, 31, and 37, evaluating the view image with respect to a reference image of the scene according to at least one predefined quality measurement; and determining whether or not to capture additional scene images of the scene based on a result of the evaluation of the view image, as set forth in the claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (7046924) discloses capturing an archival image to form an evaluation image.  Miller does not discloses evaluating that image according to a quality measurement and determining whether to capture more images based on the result of the evaluation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872